Order filed September 6, 2019




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-18-00342-CR
                                    __________

            SHAWN MARIE MCKENZIE-POLK, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 161st District Court
                              Ector County, Texas
                      Trial Court Cause No. B-17-0424-CR


                                    ORDER
      A jury convicted Shawn Marie McKenzie-Polk of burglary of a habitation,
arson, and cruelty to animals and assessed her punishment at imprisonment for ten
years for each of the first two offenses and imprisonment for six years and a fine of
$500 for the third offense. We abate the appeal and remand this cause to the trial
court for appointment of new appellate counsel.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel asserts that he has thoroughly and
conscientiously examined the record and applicable law and that he has concluded
that the appeal is frivolous. Counsel has provided Appellant with a copy of the brief
and advised Appellant of her right to review the record, file a pro se response to
counsel’s brief, and, if necessary, file a pro se petition for discretionary review. It
appears that court-appointed counsel has attempted to comply with the requirements
of Anders v. California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex.
Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and
Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991). Appellant has not filed
a pro se response to counsel’s brief.
      In addressing an Anders brief, a court of appeals may determine (1) that the
appeal is wholly frivolous and issue an opinion explaining that it has reviewed the
record and found no reversible error or (2) that arguable grounds for appeal exist and
remand the cause to the trial court so that new counsel may be appointed to brief the
issues. Schulman, 252 S.W.3d at 410–11; Bledsoe v. State, 178 S.W.3d 824, 826–
27 (Tex. Crim. App. 2005). Following the procedures set out in Anders, Kelly, and
Schulman, we have conducted an independent review of the record, and we disagree
with court-appointed counsel’s conclusion that the appeal is wholly frivolous. In
this regard, we note that this appeal stems from a contested trial for three offenses
based on circumstantial evidence and is not particularly amenable to disposition
under Anders. We also note that, during the four-day guilt/innocence phase of the
trial, twelve witnesses testified and almost two hundred exhibits were admitted into
evidence. We are of the opinion that there are arguable grounds for an appeal.
      Accordingly, we grant counsel’s motion to withdraw, abate this appeal, and
remand this cause to the trial court for appointment of new appellate counsel. See
Bledsoe, 178 S.W.3d at 826–27. We direct the trial court to appoint new counsel to
                                          2
represent Appellant on appeal. The trial court shall furnish the name, address,
telephone number, and state bar number for new counsel in its order appointing new
counsel. The order shall be included in a supplemental clerk’s record, which shall
be filed with the clerk of this court by September 30, 2019.
        Newly appointed counsel shall file a brief that conforms to the Texas Rules
of Appellate Procedure and that addresses any issue that counsel deems arguable.
Appellant’s brief shall be due thirty days from the date of the trial court’s
appointment of new counsel. All other appellate deadlines shall be in accordance
with the Texas Rules of Appellate Procedure. By this order, we express no opinion
on the merits of any issues or potential issues that the record may present.
        The motion to withdraw is granted, the appeal is abated, and the cause is
remanded to the trial court in accordance with this order.


                                                           PER CURIAM


September 6, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3